ALLOWABILITY NOTICE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The examiner’s amendment presented below corrects dependency of several claims that currently depend from cancelled Claim 1.
The application has been amended as follows: 

	In Claim 18, Line 1:   Delete [[claim 1,]], replace with “claim 17,”
	In Claim 19, Line 1:   Delete [[claim 1,]], replace with “claim 17,”
	In Claim 20, Line 1:   Delete [[claim 1,]], replace with “claim 17,”
	In Claim 21, Line 1:   Delete [[claim 1,]], replace with “claim 17,”
	In Claim 22, Line 1:   Delete [[claim 1,]], replace with “claim 17,”
	In Claim 23, Line 1:   Delete [[claim 1,]], replace with “claim 17,”
	In Claim 24, Line 1:   Delete [[claim 1,]], replace with “claim 17,”
	In Claim 25, Line 1:   Delete [[claim 1,]], replace with “claim 17,”
	In Claim 26, Line 1:   Delete [[claim 1,]], replace with “claim 17,”
	In Claim 27, Line 1:   Delete [[claim 1,]], replace with “claim 17,”
	In Claim 36, Line 1:   Delete [[claim 11,]], replace with “claim 27,”



ALLOWED CLAIMS
	Claims 17-36 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims are drawn to a method for reducing induction of mesenchymal stromal cells in blood, the method comprising passing blood through a hemodialysis system with a membrane having specific structural characteristics.  Specifically, the membrane comprises at least one hydrophobic polymer and at least one hydrophilic polymer and has a Molecular Weight Retention Onset ( MWRO ) of between 15 and 20 kD and a Molecular Weight Cut-Off ( MWCO ) of between 170-320 kD as determined by dextran sieving before blood contact of the membrane.  The step of contacting blood with the hemodialysis membrane reduces induction the mesenchymal stromal cells. 
The closest prior art is Beck et al. (US 2012/0305487), which teaches a method for treating anemia in hemodialysis patients.  Beck teaches the use of a dialysis membrane having the same structural characteristics as the membrane of Claim 1. However, there is no teaching or suggestion in Beck, or elsewhere in the prior art, of using the membrane in a method for reducing the induction of mesenchymal stromal cells in blood.  Beck is completely silent as to the induction of mesenchymal stromal cells, and it is unclear why one of ordinary skill in the art would have used Beck’s hemodialysis membrane for any purpose other than the intended purpose of treating anemia in hemodialysis patients. 
Raicevic et al. (“Inflammation modifies the pattern and the function of Toll-like receptors expressed by human mesenchymal stromal cells”, Human Immunology, March 2010, vol. 71, No. 3, pp. 235-244) generally teaches a correlation between inflammation and mesenchymal cells.  However, there is no teaching or suggestion in Raicevic to use a hemodialysis membrane to reduce the induction of mesenchymal stromal cells in blood, let alone a membrane having the structural characteristics of the instant claims.  One of ordinary skill in the art at the time of invention would not have had reason to combine Beck and Raicevic to arrive at the instant invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHILIP R WIEST/Primary Examiner, Art Unit 3781